


NVIDIA Corporation
 
Certificate of Stock Option Grant
 
Amended and Restated 2007 Equity Incentive Plan
 
 
 
Summary of Grant Award:
 
Granted to:
Grant Number:
Social Security Number/Global ID:
Grant Date(mm/dd/yyyy):
Expiration Date(mm/dd/yyyy):
 
Shares Granted:
Grant Price:
Grant Type:
 

 


 
Vesting Schedule:
 
Number of Shares Vesting on Date
 
 
 
 

 


 


 
































--------------------------------------------------------------------------------




NVIDIA CORPORATION
 
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
 
NONSTATUTORY STOCK OPTION
 
TERMS and CONDITIONS of STOCK OPTION
 
This document sets forth the terms of an Option (the “Option”) granted by NVIDIA
Corporation, a Delaware corporation (the “Company”), pursuant to its Amended and
Restated 2007 Equity Incentive Plan (the “Plan”). The Option is evidenced by a
Certificate of Stock Option Grant (“Certificate”) displayed on the website of
Charles Schwab & Co., Inc. or such other third party stock administration
provider used by the Company from time to time (the “Website”). The Certificate
is hereby incorporated herein by reference, including without limitation the
information in the Certificate that specifies the person to whom the Option is
granted (“you” or “Grantee”), the specific details of the Option, and your
automatic electronic acceptance of the Certificate at the Website.  Defined
terms not explicitly defined in this Terms and Conditions of Stock Option but
defined in the Plan will have the same definitions as in the Plan.
 
The details of your Option are as follows:
 
1.The total number of shares of Common Stock subject to this Option is set forth
in the Certificate. This Option is not intended to qualify and will not be
treated as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).


2.The exercise price of this Option is set forth on the Certificate and is equal
to the Fair Market Value of the Common Stock on the date of grant of this
Option.


3.Subject to the limitations contained herein this Option will vest and be
exercisable as follows:


a.The Option will vest and become exercisable with respect to each installment
set forth in the Certificate as of the date of vesting applicable to such
installment as set forth in the Certificate; provided, however, that if the
Grantee's full-time schedule is reduced to a part-time schedule, then, to the
extent permitted by local law, the Company reserves the right to unilaterally
modify the rate at which this Option will vest, so that the rate of vesting is
commensurate with the reduced work schedule, in accordance with the Company's
then-applicable policy on part-time employee vesting, with such modification
made in the sole discretion of the Company.


b.If your Continuous Service terminates at any time as a result of your death,
this Option will become immediately fully vested and exercisable.


c.Except as otherwise expressly provided in the Plan (including Section 5(h) of
the Plan), if your Continuous Service terminates for any reason or for no
reason, this Option will be exercisable only to the extent vested on such
termination date, and will terminate to the extent not exercised on the earlier
of the Expiration Date (as defined below) or the date that is ninety (90) days
following the date of termination, or, in the case of a termination for Cause,
on the date of your termination for Cause.  However, if your termination of
Continuous Service is due to your Disability, this Option will terminate to the
extent not exercised on the earlier of the Expiration Date or the date that is
twelve (12) months following the date of termination.  However, if such
termination of Continuous Service is due to your death, or if you die within the
period in which this Option would otherwise be exercisable following your
termination date, this Option will terminate to the extent not exercised on the
earlier of the Expiration Date or the date that is eighteen (18) months
following the date of your death.


4.     a.     You may exercise this Option, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan. You
may exercise this Option only for whole shares.


b.You may elect to pay the exercise price under one of the following
alternatives:


(i)Payment in cash or check at the time of exercise;






--------------------------------------------------------------------------------




(ii)Payment pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of Common Stock subject to
this Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions issued by you to pay the aggregate
exercise price to the Company from the sales proceeds; or


(iii)Payment by a combination of the methods of payment specified in
subparagraphs (i) and (ii) above.


c.By accepting this Option, you agree that the Company may require you to enter
an arrangement providing for the cash payment by you to the Company of any
tax-withholding obligation of the Company relating to this Option, including any
such obligation arising by reason of the vesting or exercise of this Option.
Notwithstanding anything to the contrary contained herein, you may not exercise
this Option unless the shares issuable upon exercise of this Option are then
registered under the Securities Act of 1933, or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.


5.This Option is not transferable except (i) by will or by the laws of descent
and distribution, or (ii) subject to the approval of the Board or a duly
authorized officer, pursuant to a domestic relations order or official marital
settlement agreement.  Subject to the approval of the Board or a duly authorized
officer, you may deliver written notice to the Company, in a form satisfactory
to the Company, pursuant to which you designate a third party who, in the event
of your death, will have the right to exercise the Option on the terms set forth
in this document.  During your life, this Option is exercisable only by you or a
transferee satisfying the conditions of this Section 5.  The terms of this
Option will be binding upon the transferees, executors, administrators, heirs,
successors, and assigns of the Grantee.  The right of a transferee to exercise
the transferred portion of this Option will terminate in accordance with your
right of exercise under Section 3 of this Option.


6.The term of this Option (“Expiration Date”) is ten (10) years measured from
the date of grant, subject, however, to earlier termination upon your
termination of Continuous Service, as set forth herein and in the Plan.


7.Except as otherwise provided in the Plan, any notices provided for in this
Option or the Plan will be given in writing and will be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the address most recently on file with the Company.


8.Nothing herein confers upon you any right to continue to serve the Company or
an Affiliate in any capacity or interferes with the right of the Company or an
Affiliate to terminate your service with or without cause, including, but not
limited to, Cause, and with or without notice.


9.This Option is subject to all the provisions of the Plan, a copy of which is
available at the Website, and its provisions are hereby made a part of this
Option, including without limitation the provisions of Section 5 of the Plan,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Option and those of the
Plan, the provisions of the Plan will control.  This Terms and Conditions of
Stock Option sets forth the entire understanding between you and the Company
regarding the acquisition of stock in the Company and supersedes all prior oral
and written agreements on that subject with the exception of options previously
granted and delivered to you under the Plan (including the Prior Plans). 
 
IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the Website.
 
NVIDIA CORPORATION
 
Jen-Hsun Huang
President and Chief Executive Officer






 
GRANTEE
 
 
 
(Acceptance designated electronically at the Website.)



